DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed on 08/23/2021, is acknowledged. 
Claims 20-40 are pending in this action.  Claims 1-19 have been cancelled previously.  Claims 20, 23, 32 and 36-38 have been amended.  Claims 20-40 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2017/32406, filed May 12, 2017, which claims benefit of provisional U.S. Application No. 62/335,457, filed May 12, 2016.  

Information Disclosure Statement
The information disclosure statement, filed on 08/23/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 20 recites the limitation “the 1st biopolymer having a structure ..., wherein n is an integer; and R is COOH or tyramine and wherein 1.5 mol% of R of the 1st biopolymer is tyramine” that is unclear.  First, as stated previously, it is unclear if said tyramine amount is per chain of recited biopolymer OR per “a 1st biopolymer present in the hydrogel matrix comprising said 1st biopolymer”.  Second, given that the degree of polymerization of the claimed 1st biopolymer (i.e., “n”) is defined as “an integer”, it is unclear how said numerical limitation “1.5 mol% of R of the 1st biopolymer is tyramine” defines/clarifies the structure of said biopolymer.  For instance, if n=1, or 2, or 3, it is unclear how many tyramine groups can be present on said 1st biopolymer chain to provide “1.5 mol% of the 1st biopolymer”.  Third, as stated previously, the instant specification does not clarify said issues, and only “%”of tyramine 
Claim 20 recites the limitation “a concentration of the biopolymer is from about 1 mol% to about 2 mol% of the solvent” that is unclear.  In the present case, it is a unclear what is claimed – a concentration of the 1st biopolymer (i) in the claimed vehicle (comprising 1st hydrogel matrix); OR (ii) in the 1st matrix (comprising said biopolymer and a solvent), OR (ii)  a relative concentration of said biopolymers to the solvent (both present in the 1st matrix).  Further, as stated previously, the term “about” is a relative term that renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similar is applied to claims 27, 32-33, 37-38.  Clarification is required. 
Claims 21-26, 28-31, 34-36, 39-40 are rejected as being dependent on rejected independent claims 20, 32 and 37 and failing to cure their defects.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-40 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2012/0100103 (cited in IDS; hereinafter referred to as Park) in view of Muratoglu et al. US 2008/0274161 (hereinafter referred to as Muratoglu), and further in view of Hahn et al., WO 2011/037349A2 (hereinafter referred to as Hahn), Kurisawa et al., US 2010/0074956 (hereinafter referred to as Kurisawa).
Park teaches hydrogel matrix for use as a drug delivery scaffold (Abstract; Para. 0001, 0041, 0051), wherein said hydrogel comprises homo- and/or heterogeneous polymers that are bonded to each other by a dehydrogenation reaction taking place between phenol or aniline moieties thereof on adjacent polymers, wherein the polymer backbone is grafted with the phenol or aniline moieties using a linker (Formulas 1-3; Para. 0017).  Park specifically teaches that said hydrogel matrix may include:
(i) biopolymer(s) containing carboxyl groups (e.g., hyaluronic acid, gelatin, etc.; 0031, 0047), wherein some carboxyl groups are substituted with a tyramine molecule (Para. 0022-0032 as applied to Claims 20, 32, 37); 
(ii) the enzyme/horseradish peroxidase (Para. 0021, 0049 as applied to Claims 25 and 36); 
(iii) the cross-linking agent/hydrogen peroxide (Para. 0021, 0050 as applied to Claims 25 and 36).
Park teaches that one can use said hydrogels for delivering such target molecules as peptide/protein drugs, anti-bacterial agents, anti-cancer agents, anti-inflammatory agents, etc. and/or combination thereof (Para. 0041-0048).  Park teaches that said hydrogel as a drug delivery system can be customized in terms of physico-chemical properties including gelation time, gel stability, mechanical strength, and water content by controlling the concentration of horseradish peroxidase and hydrogen peroxide (Para. 0035).
a 2nd hydrogel matrix dispersed though the 1st hydrogel matrix (Claim 23, 32 and 37).
Muratoglu teaches hydrogel containing compositions comprising hydrogel particles comprising a drug that are dispersed in a hydrogel matrix, and wherein said hydrogel particles and/or hydrogel matrix can be cross-linked, and said compositions can be implanted, injected or administered to a subject in need, e.g., for healing a wound (Claims 15, 19; Figs. 8-14; Abstract; Para. 0002, 0031, 0035, 0109-0111). 
Muratoglu teaches the use of polysaccharides as a gellant for making said hydrogel particles/matrices (Claims 31, 34; Para. 0046, 0049, 0081, 0088).
Muratoglu teaches that said hydrogel particles and/or hydrogel matrices can be chemically cross-linked for providing desired mechanical properties of the compositions (Para. 0039-0041, 0076, 0082), and said hydrogel composition can be used to fill out cavities or as a load-bearing surfaces (Para. 0032).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include hydrogel particles comprising a drug as taught by Muratoglu into the hydrogel matrix as taught by Park.  One would do so with expectation of beneficial results, because Muratoglu teaches that said approach allows fabricating hydrogel compositions with a variety of desired properties, minimizing the amount of fluid gel to be administered into a body cavity, making a load-bearing surface over treated location.
Park also does not specifically teach the degree of substitution of COOH groups by tyramine (Claims 20, 23, 32-33 and 37)
Hahn teaches the use of hyaluronic acid (HA) derivatives, i.e., polymers where at least one of carboxyl group contained in the HA is substituted with another a substitution ratio of carboxyl groups (i.e., a mole ratio or a mole percentage of the repeating unit including substituted carboxyl groups relative to the entire repeating unit in the HA derivative) can be greater than 0 mole % but less than 100 mole % (Page 4).  Hahn teaches that for drug delivery systems comprising said HA derivatives the regulation of the substitution ratio of carboxyl group in HA derivatives, e.g., with tyramine can be used for controlling (i) target specific (5-45 mole% of COOH are substituted) and/or (ii) target non-specific (45-100 mole% of COOH are substituted) long-acting properties of said drug delivery systems (Abstract; Pages 2, 5-6).
Kurisawa teaches a formation of a hydrogel from a mixture comprising hydrogen peroxide, horseradish peroxidase, and a polymer comprising a cross-linkable phenol group (Abstract), e.g., a conjugates of HA (used in preparation as sodium hyaluronate; Para. 0109) and tyramine (Abstract; Para. 0004, 0007). 
Kurisawa teaches hydrogels that includes a polymeric matrix, which can absorb a liquid such as water, and can be formed by mixing polymers containing crosslinkable phenol groups (e.g.,0.1-20 wt/v% of a conjugate of hyaluronic acid and tyramine), horseradish peroxidase, and hydrogen peroxide (less than about 1 mM), a drug or protein, with a solvent comprising water (Claims 6-8; Para. 0007, 0025, 0034).  To this point, Kurisawa specifically teaches that said polymers have a degree of substitution, i.e., a number of tyramine molecules per 100 repeating units of hyaluronic acid, varying from 1 to 50, e.g., 6 (Para. 0029; Examples).  Kurisawa also teaches the use of a molar concentration of a tyramine moiety in said solution being in the range of 0.42-21 mM, (Claim 31; Para. 0030).  Kurisawa teaches that one can control crosslinking density for 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to control the degree of COOH substitution in biopolymers comprising HA-tyramine groups as taught by Hahn and Kurisawa preparing hydrogel drug delivery systems as taught by Park and Muratoglu.  One would do so with the expectation of beneficial results, because the cited prior art clearly teaches that said approach allows controlling stability and/or mechanical properties of hydrogels comprising said polymers as well providing target specific and/or target non-specific long-acting properties of said drug delivery systems.  
With regards to the concentrations of biopolymers as instantly claimed, it also is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components and identifies the efficiency of cross-linking as a result effective variable for providing hydrogels with controllable/desirable properties.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Regarding the inherent properties of hydrogels when applied to a wound, it is noted that since cited prior art teaches formulations 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,124,120 – teaches cross-linked hyaluronic acid (HA) composition that includes cross-linked HA gel particles comprising anesthetic/bupivacaine.  
US 6,372,494 – teaches cross-linkable polysaccharide hydrogels (e.g., from HA) that may include analgesics and used for wound healing.  
US 2011/0166417 – teaches cross-linkable polysaccharide hydrogels (e.g., from HA) that may include analgesics and used for wound healing.
F. Lee et al. – teaches an injectable hyaluronic acid–tyramine (HA-Tyr) hydrogel system for protein delivery, wherein HA-Tyr conjugates have 6 tyramine molecules per 100 repeating units of HA.  
US 2009/0252700 – teaches HA-Tyr hydrogels, wherein the vast majority (i.e., at least 60, 70, 80, 90, or 95%) of the HA molecule remains chemically unaltered, and therefore biologically functional. 

Response to Arguments
Applicant's arguments, filed on 08/23/2021, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  New arguments have been added to the rejections to clarify the position of the examiner and/or to address newly introduced amendments.  Additional Examiner’s comments are set forth next.

(1) The data provided in the declaration are unclear, because the applicant does not clearly identify the degree of substitution of COOH by tyramine, i.e., it is unclear what “%”of tyramine should be/was used – mol%, wt%, etc.  
(2) Further, the data showing the level of hydrogel swelling are unclear, because the curves are not clearly identified. 
(3) Regarding the non-monotonic mass changes of hydrogel as a function of degree of substitution/cross-linking, it is noted that it is well known in the field that swelling tendency of polymer hydrogels depends on many parameters, e.g., on cross-linking density, pH, temperature, time, etc., and also known that a high cross-linking density reduces conformational lability and swelling capacity.  To this point, it is noted that a small number of cross-linkers (i.e., degree of substitution with tyramine) might provide just a polymer solution, whereas an increase in cross-linking density decreases pore sizes, and as a consequence, the swelling tendency of the hydrogel decreases (see Figs. 7, 8 in Hebeish et al.; Fig. 6 in Sadeghi; Figs. 3(1)-3(10) in Cates; all cited herein).  
Applicant is advised to clarify the structure of the claimed hydrogel-based drug delivery vehicle and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.  

Conclusion
No claim is allowed at this time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615